FILED
                                FOR PUBLICATION                              JUL 29 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


 ROBERTO CURINSITA                                No. 09-71491
 MALDONADO,
                                                  Agency No. A017-263-848
                Petitioner,

   v.                                             ORDER

 ERIC H. HOLDER Jr., Attorney
 General,

                Respondent.



KOZINSKI, Chief Judge:

        Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be heard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3.

        Judges Graber and Friedland did not participate in the deliberations or vote

in this case.